                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                   Minute Entry
Hearing Information:
                     Debtor:   POTENTIAL DYNAMIX, LLC
              Case Number:     2:11-BK-28944-DPC           Chapter: 11

       Date / Time / Room:     THURSDAY, FEBRUARY 18, 2021 09:00 AM 6TH FLOOR #603

      Bankruptcy Judge:        DANIEL P. COLLINS
           Courtroom Clerk:    RENEE BRYANT
            Reporter / ECR:    N/A                                                             0.00


Matter:
          ADV: 2-13-00799
          TIMOTHY SHAFFER & Amazon Services LLC vs Amazon Services LLC & TIMOTHY SHAFFER
          CONTINUED TRIAL
          R / M #:   0/ 0


Appearances:

     DALE C. SCHIAN, ATTORNEY FOR TIMOTHY SHAFFER
     MARK C. DANGERFIELD, ATTORNEY FOR TIMOTHY SHAFFER
     KEN RALSTON, ATTORNEY FOR TIMOTHY SHAFFER
     ERIC J. WEISS, ATTOREY FOR ASMAZON SERVICES LLC
     MALLORY GITT WEBSTER, ATTORNEY FOR AMAZON SERVICES, LLC
     TASHA BACHAND, AMAZON CORPORATE REPRESENTATIVE, WITNESS




  Case
Page 1 of 2 2:13-ap-00799-DPC          Doc 366 Filed 02/18/21 Entered 03/02/21 13:07:27     Desc1:07:10PM
                                                                                     03/02/2021
                                        Main Document Page 1 of 2
                                            UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF ARIZONA

                                                                 Minute Entry
(continue)...   2:11-BK-28944-DPC              THURSDAY, FEBRUARY 18, 2021 09:00 AM


Proceedings:                                                                                                                 1.00

          The parties discuss some preliminary matters.

          TRUSTEE'S EXHIBITS 131 and 161 were admitted into evidence.

          AMAZON'S EXHIBITS 263 and 245 were admitted into evidence.

          Mr. Schian resumes with the video deposition of Justin Ice.

          Mr. Schian plays the video deposition of Jeff Moore.

          Mr. Schian presents the video deposition testimony of Tasha Bachand.

          Mr. Weiss moves for a direct verdict. He argues his position, noting there is no admitted evidence for the Court
          to make a decision. He refers to case law in support of his argument.

          Mr. Schian responds with his position; he argues that the M15 is not admissible.

          Mr. Weiss Responds.

          Mr. Schian responds he argues it is Amazon's burden to account for what it did with the Debtor's data.

          Mr. Weiss refers to case law. He moves for the immediate admission of the M15 data.

          Court: IT IS ORDERED DENYING THE MOTION. THE COURT WILL NOT RESOLVE THE BURDEN OF PROOF
          ISSUE AT THIS TIME. THE COURT ADVISES THE PARTIES IT WOULD BE HELPFUL TO BRIEF THIS ISSUE AFTER
          THE TRIAL.

          The Court is afforded a recess.

          Ms. Weiss called Tasha Bachand to the stand.

          The witness Tasha Bachand was sworn in. Mr. Weiss questioned the witness. Mr. Schian objected to questions,
          and the Court ruled on the objections. Mr. Schian cross-examined the witness.

          Mr. Schian notes Ms. Bachand was not identified as a fact witness. Mr. Weiss responds noting, Ms. Bachand was
          disclosed.

          Mr. Weiss continues to question the witness. Mr. Schian cross -examines the witness.

          The Court questioned the witness.

          The parties were excused. The Trial will resume at 9:00 a.m. on February 19, 2021.




  Case
Page 2 of 2 2:13-ap-00799-DPC                 Doc 366 Filed 02/18/21 Entered 03/02/21 13:07:27     Desc1:07:10PM
                                                                                            03/02/2021
                                               Main Document Page 2 of 2
